Exceptions
overruled. This is a petition brought in the Supreme Judicial Court by Seymour E. Allen for a writ of mandamus commanding the respondent, first judge of the Probate Court for the county of Hampden, to declare a decree of the Probate Court of October 27, 1944, appointing Percy H. Goods ell administrator of the estate of John R. Allen a nullity and the proceedings thereon invalid. The petition was presented to a justice of this court upon an oral application for the issuance of an order of notice thereon. The justice made an order denying the application and allowed a bill of exceptions. Assuming that the bill of exceptions presents the question of the propriety of denying the ■ order of notice, we find no error. The petition does not show that the petitioner has no adequate remedy in the Probate Court in accordance with the ordinary procedure in that court. Consequently, the petition does not show that the • petitioner has any ground for relief by the extraordinary writ of mandamus.